Citation Nr: 9934168	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-08 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than November 7, 
1996, for a 50 percent disability rating award for service-
connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel



INTRODUCTION

The appellant served on active military duty from March 1938 
to December 1944.

Previously, in a December 1995 rating decision, the Hartford, 
Connecticut, Regional Office (RO) had denied the appellant's 
claim for a 50 percent rating for his service-connected post-
traumatic stress disorder (PTSD).  In August 1997, the Board 
of Veterans' Appeals remanded the claim to the RO for 
consideration of the appellant's claim pursuant to the 
revised criteria for psychiatric disability evaluations.  See 
61 Fed. Reg. 52,695 (1996).  This appeal arises from a 
January 1998 rating decision, in which the RO awarded a 50 
percent rating for the appellant's PTSD, effective November 
7, 1996, the effective date of the revised regulatory 
criteria.  The appellant disagreed with the effective date 
that was assigned, and he seeks effective date of May 11, 
1995, the date of his claim.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained. 

2.  The appellant filed a claim seeking an increased 
evaluation for his service-connected PTSD on May 11, 1995.

3.  The Department of Veterans Affairs (VA) has issued new 
regulations governing the evaluation of psychiatric 
disabilities, and those revised regulations are effective 
November 7, 1996.

4.  On September 25, 1996, on VA examination, the appellant's 
PTSD was described as severe.

5.  Prior to November 7, 1996, the appellant's PTSD included 
symptoms such as nightmares, vague suicidal ideation at 
times, depression, but with improvement with medication.

CONCLUSION OF LAW

The criteria for an effective date of September 25, 1996, for 
the award of a 50 percent disability rating for service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(a), 
5110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.400(o) (1999); 
38 C.F.R. Part 4, § 4.132, Diagnostic Code 9411 (1995 and 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an effective date earlier than the 
assigned date of November 7, 1996, on the ground that he 
filed his claim on May 11, 1995. 

Initially, the Board finds that the veteran's claim is well 
grounded in that he has presented a plausible claim.  
38 U.S.C.A. § 5107(a) (West 1991); Edenfield v. Brown, 
8 Vet.App. 384, 388 (1995) (en banc); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Pursuant to 38 U.S.C.A. § 5107(a), 
the Board is obligated to assist the veteran in the 
development of his claim.  All of the evidence necessary for 
adjudication of this claim, including needed examinations and 
treatment records, has been obtained.  Therefore, the duty to 
assist the veteran with respect to this particular claim has 
been satisfied.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1999) and 
38 C.F.R. § 3.400 (1999).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for an increase of compensation "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 1999).  The 
implementing regulation clarifies this to mean that the 
effective date of an award of increased compensation "will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400 (emphasis 
added).

Because the type of claim involved here is a claim for 
increased disability compensation, this claim is also 
potentially subject to the criteria under 38 U.S.C.A. 
§ 5110(b)(2) (West 1991 & Supp. 1999) and 38 C.F.R. 
§ 3.400(o)(2) (1999).  "The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2).  The implementing 
regulation summarizes the criteria for an effective date of 
an award of increased compensation as the "[e]arliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim."  
38 C.F.R. § 3.400(o)(2).  These criteria, however, would be 
applicable where the claimant is seeking a effective date 
prior to the date of receipt of his claim.  In this case, the 
appellant is seeking an effective date no earlier than the 
date of receipt of his claim.

The Board also notes that the statute and regulation 
governing effective dates based on changes in the legal basis 
for entitlement do not warrant an effective date earlier than 
November 7, 1996.  The pertinent law governing effective 
dates based on changes in the law provides that 

where compensation, dependency and indemnity 
compensation, or pension is awarded or increased 
pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be 
fixed in accordance with the facts found but shall 
not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such 
award or increase be retroactive for more than one 
year from the date of application therefor or the 
date of administrative determination of 
entitlement, whichever is earlier.

38 U.S.C.A. § 5110(g) (West 1988 and Supp. 1999); see 
38 C.F.R. § 3.114 (1999).  Therefore, "the effective date 
for . . . benefits awarded 'pursuant to' liberalizing law or 
regulation . . . may be no earlier than the effective date of 
the Act or administrative issue."  DeSousa v. Gober, 10 
Vet.App. 461, 467 (1997); cf. Karnas v. Derwinski, 1 Vet.App. 
308, 313-14 (1991) (where law or regulation changes after 
claim has been filed but before conclusion of administrative 
or judicial appeal process, version most favorable to 
appellant applies unless Congress provided otherwise or 
permitted VA Secretary to do otherwise and Secretary did so).  
The Court of Appeals for Veterans Claims (Court) has held 
that the VA Secretary intended the revised schedular criteria 
for evaluating mental disorders to apply "only as of the 
effective date."  Rhodan v. West, 12 Vet.App. 55, 57 (1998).  
Therefore, an earlier effective date for the assigned 50 
percent rating is not warranted on the basis of the non-
retroactive, revised regulatory criteria.

In this case, the new regulatory criteria for evaluations of 
psychiatric disabilities became effective on November 7, 
1996.  See 61 Fed. Reg. 52,695 (1996).  Therefore, an 
effective date prior to November 7, 1996, is not possible 
based on the revised regulatory criteria.  See Rhodan, 12 
Vet. App. at 57 ("for any date prior to November 7, 1996, 
the Board could not apply the revised mental disorder rating 
schedule to a claim").

However, an earlier effective date may be awarded on the 
basis of the old regulatory criteria.  Prior to November 7, 
1996, the severity of the appellant's psychiatric disorder is 
ascertained, for VA purposes, by application of the rating 
criteria set forth in Diagnostic Code (DC) 9411 of the 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4, § 4.132 (1995).  

Under the old regulatory criteria, a 30 percent rating is 
warranted if there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people or where the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency and 
reliability levels so as to produce definite impairment.  
According to a binding precedent opinion of VA's Office of 
General Counsel, the term "definite" means "distinct, 
unambiguous, and moderately large in degree" and represents 
a degree of social and industrial impairment that is "more 
than moderate but less than rather large."  O.G.C. Prec. 
9-93 (Nov. 9, 1993); see also 38 U.S.C.A. § 7104(c) (West 
1991 & Supp. 1999); Hood v. Brown, 4 Vet.App. 301, 303-04 
(1993).  

A 50 percent rating is warranted if the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired or where, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, DC 9411 (1995). 

In June 1993, over two years before he filed his increased 
rating claim, the appellant underwent a VA PTSD examination.  
At that time, the appellant did not relate having any combat-
trauma dreams.  While he noted having nightmares and violent 
dreams, there was no clear evidence from his recollections of 
features such as hypervigilance, exaggerated  startle 
response, or other physiologic hyper-reactivity on exposure 
to events symbolizing or resembling an aspect of the 
traumatic events which he had experienced.  The diagnosis was 
PTSD by history with a global assessment of functioning (GAF) 
score of 60.  In Carpenter v. Brown, 8 Vet.App. 240, 242 
(1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994), the Court noted that a GAF score 
of 55-60 indicates moderate difficulty in social, 
occupational, or school functioning.  Therefore, prior to the 
filing of the claim the VA PTSD examination did not warrant a 
finding of considerable impairment as required for a 50 
percent evaluation under the old version of DC 9411.

The record includes VA treatment records pertaining to the 
appellant's PTSD between 1990 and 1995.  The treatment 
records generally indicate that the appellant was 
experiencing frequent nightmares, but that he was stable or 
that he was periodically demonstrating improvement.  Indeed, 
while the appellant continued to manifest nightmares, his 
condition was characterized as undergoing no significant 
change.  In late 1993, he was reportedly doing well and 
sleeping better.  In March 1994, he continued to have 
nightmares, but was at base line with no significant change.  
In May 1994, the appellant had a bad nightmare, but he was 
stable, and several days later he was improved.  In October 
1994, he continued having nightmares every night, but he was 
stable emotionally. He denied feeling depressed or 
incapacitated.  In April 1995, he reported feeling better, 
less depressed, and less agitated, while continuing to have 
war-related nightmares; he was noted as being "[a]t base 
line."  The treatment records, thus, do not support a 
finding of considerable impairment under the old version of 
the regulation governing evaluation of PTSD disability 
levels.

The appellant underwent a VA PTSD examination on September 
25, 1996.  He reported having nightmares and refusing to 
sleep in the same bed with his wife because of his fear that 
he would lash out at his wife during one of those nightmares, 
as he apparently did once.  He also reported being unable to 
watch fireworks or war memorials, becoming apprehensive at 
the sound of propeller planes, and not liking the smell of 
gasoline.  Additionally, he reported having "come close to 
suicide"; that attempt apparently occurred prior to his 
having sought treatment at a VA facility in 1990.  On 
examination, he was neatly dressed and appeared his age.  He 
was cooperative, alert, oriented to time, place and person, 
and made good contact.  There was no evidence of guardedness 
or suspiciousness.  He abstracted proverbs without 
difficulty, and his cognitive assessment was generally within 
normal limits.  Recent and remote memory were intact, and 
there was no suicidal or homicidal ideation at that point.  
He denied hallucinations or delusions.  He demonstrated a 
full range of affect, and his affect was appropriate to his 
ideation and mood.  The examining VA physician concluded that 
the appellant had severe PTSD.  The examiner stated:

It is also clear that the veteran has been able to 
function, albeit in a compromised fashion, since 
he changed jobs repeatedly and was unable to make 
and maintain close interpersonal relationships.  
His personal life has suffered significantly due 
to his [PTSD] and I conclude, based on my 
examination and review of his records, that the 
veteran has suffered significantly and 
continuously since his discharge.  His suffering 
has taken the form of [PTSD] with the emphasis on 
the anxiety features.  The evidence for his PTSD 
is documented both in the old record as well as 
the information I have obtained.  I believe this 
veteran has been under-diagnosed with respect to 
the seriousness of his condition.

The appellant underwent an additional VA PTSD examination in 
November 1997.  At that time, on mental status examination, 
he was alert and oriented as to time, place and person.  He 
was cooperative and well dressed, and he had good eye 
contact.  He demonstrated increased psychomotor activity.  
Speech was normal.  His affect was restricted, and he had a 
dysphoric mood, but he denied delusions, hallucinations, and 
suicidal ideations.  Remote and immediate recall were intact.  
His attention span was reasonable for his age and education.  
He also had good abstraction and good insight.  The diagnosis 
was PTSD, chronic with delayed onset.  The examining VA 
physician also set forth a GAF scale score of 45 on the basis 
of suicidal ideations and restricted social activity.  The 
Board notes that this GAF scale score is within the range of 
scores defined as serious symptoms or any serious impairment 
in social, occupational, or school functioning.  Richard v. 
Brown, 9 Vet.App. 266, 267 (1996).  

While the November 1997 VA PTSD examination post-dates the 
already assigned effective date of November 7, 1996, it is 
relevant in that it bears some similarity to the assessment 
provided in the September 1996 VA PTSD examination.  The 
November 1997 examination concluded that the appellant's PTSD 
warranted a GAF scale score of 45, which suggests serious 
symptoms or serious impairment.  See Richard, 9 Vet.App. 
at 267.  By comparison, the September 1996 VA examination 
described the appellant's disability as severe and noted that 
the seriousness of the disability had been under-diagnosed.  
Accordingly, entitlement to an increased rating arose as of 
the September 1996 VA examination, when the appellant's 
disability met the criteria under the old version of DC 9411. 

As described above, the VA treatment records reported that 
the appellant was experiencing nightmares, but that his 
condition was generally stable and without significant 
change.  Consequently, the Board finds that the VA treatment 
records do not support an even earlier effective date for the 
assignment of a 50 percent rating.

In view of the above, the Board concludes that an earlier 
effective date is warranted in this case.  The effective date 
for the 50 percent rating for the appellant's PTSD will be 
based on the date of the VA examination as a result of which 
it could be ascertained that an increased rating was 
warranted, i.e., September 25, 1996.


ORDER

Entitlement to an effective date of September 25, 1996, for a 
50 percent rating for the appellant's service-connected PTSD 
is granted.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

